Citation Nr: 0637899	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



ISSUE

Entitlement to a rating in excess of 30 percent for 
residuals, anal fissure, status post lateral internal 
sphincterotomy, with fecal incontinence.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1981 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In statements dated in May 2005 and February 2006, the 
veteran's representative raised the issue of entitlement to 
service connection for a psychiatric disorder as secondary to 
the service-connected rectal disorder.  This matter has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.

Because of the Board's decision below, the veteran now meets 
the criteria set forth at 38 C.F.R. § 4.16(a) for 
consideration of a total rating for compensation purposes 
based on individual unemployability resulting from service-
connected disabilities.  The veteran's representative has 
pointed out that a February 2005 VA outpatient entry 
indicated that the veteran was retiring secondary to rectal 
drainage.  When the record contains evidence of potential 
entitlement to a total disability evaluation based on 
individual unemployability, that evidence becomes an inferred 
claim that must be adjudicated.  Norris v. West, 12 Vet. App. 
413 (1999); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual 
unemployability); VAOPGCPREC 12-2001.  However, inasmuch as 
the veteran indicated that he was still employed in a 
document dated in August 2006, the issue of entitlement to a 
total rating based on unemployability has not been raised.


FINDING OF FACT

The veteran's bowel disorder is manifested by fairly frequent 
involuntary bowel movements, but the veteran does not have 
complete loss of sphincter control.   


CONCLUSION OF LAW

The criteria for a rating of 60 percent for residuals, anal 
fissure, status post lateral internal sphincterotomy, with 
fecal incontinence have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.114, Diagnostic Code 
7332 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Impairment of sphincter control of the rectum and anus 
resulting in constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  A 30 percent rating is 
appropriate if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  A 60 percent rating is appropriate if the impairment is 
manifested by extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted if there is a complete loss of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332.  An anal fistula is 
evaluated using the criteria for impairment of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7335. 

Lay evidence is one type of evidence that must be considered, 
if submitted, when a veteran's claim seeks disability 
benefits.  Nothing in the regulatory or statutory provisions 
requires both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts.  VA treatment records and examination reports dating 
from February 2004 contain the following remarks:

*	February 2, 2004:  PRIMARY CARE FOLLOW-UP NOTE:  CC: 
"my drainage is getting worse."
HISTORY OF PRESENT ILLNESS:  The [veteran] returns with 
the following new complaint: none.  [Veteran] has long 
history of draining rectal fistula.  He has to change 
his Depends undergarment 8-9 times a day due to drainage 
and due to incontinence of stool.  He is not always 
aware that he is passing stool.  He notices stool on the 
undergarment when he goes to the bathroom that he is not 
aware that he has passed.  
IMPRESSION:  Fecal incontinence - [Veteran] uses 
undergarments regularly to avoid embarrassing odor.  It 
is very inconvenient for him but he wants to continue to 
work.

*	February 3, 2004:  Pertaining to his incontinence of 
stool, he underwent anaorectal [sic] manometry at [place 
and date] that revealed poor rectal sensation and reflex 
relaxation which suggests, in my opinion, that [the 
veteran] has loss of sphincter control and is not aware 
of the need to defecate.  The findings also suggest 
weakness of muscles of pelvic floor which would also 
impede his ability to control his bowel movements.

*	June 21, 2004:  [Veteran] presents as a walk-in today 
because he was discharged from the hospital and had no 
refills left on most prescriptions nor his [D]epends . . 
..  He states that his activity level is very limited 
now due to the cast and healing fractures.  Because of 
the limitations, it is even more difficult for him to 
keep himself clean due to the frequent need to change 
his [D]epends secondary to increase in the amount of 
drainage he has from the fistula.  He states that since 
the back surgery and the accident, he has to change his 
[D]epends at least every 2 hours and sometimes even more 
often to prevent the development of unpleasant odors.  
He is very self conscious that there will be an 
unpleasant odor if he cannot change his [D]epends as 
often as he needs to and that prevents him as well from 
socializing and especially a problem in the workplace.  

*	July 9, 2004:  CHIEF COMPLAINT:  "Embarrassed (because 
of the) condition I got" (anal fistula and fecal 
incontinence).  He is convinced that he always has bowel 
drainage into adult diapers he wears for such.  He is 
convinced that others can always smell this drainage.  
He can not clear his mind of these concerns and admits 
that he thinks of it constantly.  Avoids social contact.  
Doubts that he will be able to continue working, because 
his supervisor has already complained of his frequent 
breaks to go to toilet and change his diaper.  (He is 
presently off work because of leg fracture due to MVA 
[motor vehicle accident].  Lives alone due to divorce 
caused by, he says, his ex-wife being unable to cope 
with his d/o and bad odor.   . . . Worries most of time 
that his condition will worsen, that he will lose his 
job.  That [he] will never have friends, male or female.
IMPRESSION:  There is doubt that [the veteran] has as 
much bowel drainage as he says and that there is a real 
need to change diapers as often as he does.  There is no 
fecal odor in close vicinity of the [veteran] though he 
says that he can smell it and others can, also.

*	July 30, 2004:  CHIEF COMPLAINT:  Still believes that 
"constant (bowel) drainage" causes an odor that he and 
others can smell, therefore must change diapers 
frequently. . . . The [veteran] has no bowel odor in 
clinic.

*	September 2004 VA examination findings:  Veteran is 
claiming an increased evaluation for service-connected 
residuals of anal fissure, status post lateral internal 
sphincterectomy with fecal incontinence.  The [veteran] 
has complete loss of sphincter control.  He is changing 
his [D]epends undergarment every two hours and is 
concerned about the body odor caused by the 
incontinence.

*	October 28, 2004:  CHIEF COMPLAINT:  Distressed because 
he says that VA benefits office thinks he is lying about 
his bowel incontinence  . . . Does not see how meds he 
is receiving now can help when [his] situation is so 
poor.  Unable to work at present largely because not 
completely recovered from MVA some months ago.  
Complicating is that he says his bowel incontinence has 
worsen[ed] over the past several months - will have to 
take multiple breaks to go to toilet to change diaper.  
He is planning to try to return to work, however, 
because of his poor financial condition. . . . The 
veteran admits that he is constantly thinking about his 
bowel leakage and fearful that an odor will be apparent 
to others, that the reason it is not apparent during 
clinic visits is that he takes precautions to change 
diapers and watches his diet.  

*	October 28, 2004:  HPI [History of Present Illness]:  
Still reports a significant amount of drainage from 
rectum and reports having to use several [D]epends a day 
to maintain personal hygiene which he has been able to 
do at home.
IMP [IMPRESSION]:  As far as returning to work (and he 
inquires about that), I am not sure how realistic it is 
that he will be able to return to work because of his 
limited mobility and how this would affect his ability 
to maintain his personal hygiene due to the multiple 
trips to the restroom to change his [D]epends.  States 
he wants/needs to return to work but he worries about 
maintaining personal hygiene due to his embarrassing 
problem with rectal drainage.

*	December 2004 examination findings:  Medical History.  
Veteran is here for reevaluation of his anorectal 
condition, which has been service-connected and 
according to the veteran, this condition is causing him 
increasing problems.  He has frequent incontinence of 
his bowel movements and has been using adult diapers for 
about past five years with increasing use for the past 
two to three years about 12-15 times in a day.  This 
causes a significant disruption in his occupation as a 
clerk at [hospital].  Veteran also complains of local 
itching and swelling at anorectal area at times.  
Veteran however denied any bleeding or thrombosis or any 
significant hemorrhoids at this time.  He has been using 
some kind of local foam for the treatment of itching and 
swelling at this area with improvement.  Veteran's 
general health has been good and his weight has been 
stable around 195-200 pounds.
*	Physical Examination.  . . .  No acute distress.  The 
perineal area revealed no unusual abnormality except 
increased pigmentation of the skin in the perineal area.  
A stained diaper is noted from fecal materials that he 
recently used.  Rectal examination revealed that his 
sphincter is somewhat lax, but still appears to be 
functional.  There is no signs of anemia.  No evidence 
of fissure or hemorrhoids.  No bleedings were noted 
during the rectal examination. 
*	Diagnosis.  Fecal incontinence secondary to anorectal 
surgery of lateral internal resection of the sphincter 
in 1986.  No active fistula or hemorrhoids are found 
during this examination today.  Veteran's frequent fecal 
incontinence does interfere with his occupation and 
activities.  Veteran however in my opinion does not yet 
have complete loss of sphincter control due to surgery 
in the past. 

*	February 16, 2005:  [Veteran] continues to deal with 
rectal drainage which calls for frequent [D]epend 
changes.  His limited mobility makes that even a larger 
issue.  States if he did not have to deal with the 
frequent drainage and need to change his [D]epends so 
regularly, the limited mobility would not be such an 
issue.  Due to how this affects his ability to do his 
job, he is retiring secondary to the rectal drainage and 
inability to maintain himself with current physical 
limitations.


Legal Analysis.  The veteran reports that his bowel 
incontinence has progressively worsened over the past two to 
three years, to the point of his using about "12-15" adult 
diapers per day.  He says that he is often unaware that he 
has defecated.  He also complains of occasional local itching 
and swelling in the anorectal area.  

Lay evidence is one type of evidence that must be considered, 
if submitted, when a veteran's claim seeks disability 
benefits.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  Even so, lay testimony is competent only when it 
regards symptoms of an injury or illness and only so long as 
it remains centered upon matters within the knowledge and 
personal observations of the witness.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case the veteran is clearly competent to report as to 
his fecal drainage and the amount of adult diapers he uses.  
Indeed, his excessive diapering due to fecal drainage is well 
documented in VA treatment records.  Based upon his frequent 
diapering needs alone a rating in excess of 30 percent is 
warranted.  38 C.F.R. § 4.7.

According to the September 2004 examiner, the veteran has 
complete loss of sphincter control.  However, the Board notes 
that the examiner did not perform a physical examination of 
the veteran.  The Board thus finds this opinion to be 
inadequate.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(holding that a medical opinion is inadequate when 
unsupported by clinical evidence).  This is particularly so 
in view of the physical examination done pursuant to a 
December 2004 examination, which found the veteran's 
sphincter control to be "somewhat lax," but still 
functional.  According to the December 2004 examiner, the 
veteran "does not yet have complete loss of sphincter 
control."  In view of the clinical evidence in support of 
the December 2004 opinion, the Board finds that opinion to be 
persuasive.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others).  
Accordingly, a rating of 100 percent for residuals, anal 
fissure, status post lateral internal sphincterotomy, with 
fecal incontinence is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.  

While the evidence does not justify a finding of complete 
loss of sphincter control, the Board finds that the competent 
medical evidence regarding the veteran's lax sphincter and 
the veteran's well documented need for at least 8 adult 
diapers per day to be consistent with schedular requirements 
for a rating of 60 percent under Diagnostic Code 7332.  
Accordingly, a rating of 60 percent for residuals, anal 
fissure, status post lateral internal sphincterotomy, with 
fecal incontinence is appropriate at this time.  38 C.F.R. § 
4.114, Diagnostic Codes 7332, 7335.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  A letter from the RO dated in April 2004 satisfied 
the duty to notify provisions.  VA treatment records were 
obtained and made a part of the file.  In addition, the 
veteran underwent VA examinations in September and in 
December, 2004, the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  


ORDER

A rating of 60 percent for residuals, anal fissure, status 
post lateral internal sphincterotomy, with fecal incontinence 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


______________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


